Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 02/03/2022, applicant filed an amendment on 05/02/2022, amending claims 1, 11, and 19; Claim 20 is cancelled.  Claim 21 is newly added.  The pending claims are 1-19 and 21. 

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yao Zhu on behalf of Dane A. Baltich on 06/16/2022.
The application has been amended as follows:
In the claims:
Amend claim 1, lines 15-17 as -adjust the randomness indicator based at least in part on 
Amend claim 11, lines 13-15 as - adjusting the randomness indicator based at least in part on 
Amend claim 19, lines 16-18 as - adjust the randomness indicator based at least in part on 

Allowable Subject Matter
4.	Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest adjusting the randomness indicator based on generated grammar context score, grammar context threshold, relevance context score, and relevance context threshold, and using the adjusted randomness indicator to generate an utterance based on an input string, as claimed by independent claims 1, 11, and 19.
Dependent claims 2-10, 12-18, and 21 are allowed for being dependent and further limiting independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659